                                                                                                                             


                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MICHIGAN

                                           COVER SHEET FOR AMENDMENTS

Case Name: NELSON ARNOLD SULLIVAN                                      Case No.: 20-42267-MAR

DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELOW:

    Amendment to Petition:
              Name  Debtor(s) Mailing Address  Alias
              Signature  Complying with Order Directing the Filing of Official Form(s)
    Summary of Your Assets and Liabilities and Certain Statistical Information
;    Statement of Financial Affairs
;      Schedules and List of Creditors:
     ; Schedule A/B
     ; Schedule C  Debtor 2 Schedule C
      List of Creditors  Schedule D  Schedule E/F and
             Add creditor(s), provide address of creditor already on the List of Creditors, change amount or
                classification of debt - $31.00 Fee Required, or
             Change address of a creditor already on the List of Creditors – No Fee Required
      Schedule G
      Schedule H
     ; Schedule I
     ; Schedule J
      Schedule J-2

    NOTE: Use Page 2 for any corrections or additions to the List of Creditors.
Additional Details of Amendment(s): ___________________________________________________________
__________________________________________________________________________________________


¨        DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may be relied
         upon by the Clerk of the Court as a complete and accurate summary of the information contained in the documents
         attached.
Date                             Signature
7/2/2020                         /S/ C. JASON CARDASIS (P54930)
¨        AFFIRMATION OF DEBTOR(S): I declare under penalty of perjury that I have read this cover sheet and the attached
         schedules, lists, statements, etc., and that they are true and correct to the best of my knowledge, information and
         belief.
Date                             Signature
7/2/2020                         /s/ NELSON ARNOLD SULLIVAN
Date                             Signature




          20-42267-mar        Doc 36      Filed 07/02/20 1Entered 07/02/20 14:48:52                 Page 1 of 28
                                                                                                             


                                   CORRECTIONS TO THE LIST OF CREDITORS

Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.

PREVIOUS NAME/ADDRESS OF CREDITOR:                             PLEASE CHANGE TO:




PREVIOUS NAME/ADDRESS OF CREDITOR:                             PLEASE CHANGE TO:




PREVIOUS NAME/ADDRESS OF CREDITOR:                             PLEASE CHANGE TO:




                                     ADDITIONS TO THE LIST OF CREDITORS

Use this section to identify creditors added to the schedules and List of Creditors.

NAME OF CREDITOR:              _______________________________________________

ADDRESS:                       _______________________________________________
                               _______________________________________________


NAME OF CREDITOR:              _______________________________________________

ADDRESS:                       _______________________________________________
                               _______________________________________________


NAME OF CREDITOR:              _______________________________________________

ADDRESS:                       _______________________________________________
                               _______________________________________________

                FOR ADDITIONAL CORRECTIONS/ADDITIONS, COPY THIS SHEET AND CONTINUE.




                                                           




         20-42267-mar       Doc 36      Filed 07/02/20 2Entered 07/02/20 14:48:52           Page 2 of 28
 Fill in this information to identify your case and this filing:

 Debtor 1                    Nelson Arnold Sullivan
                             First Name                           Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                           Middle Name                     Last Name


 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF MICHIGAN

 Case number            20-42267-MAR                                                                                                                       Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

            No. Go to Part 2.
            Yes.      Where is the property?

 1.1                                                                       What is the property? Check all that apply        Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                            Single-family home                              Creditors Who Have Claims Secured by Property.
                                                                            Duplex or multi-unit building                   Current value of the      Current value of the
                                                                                                                             entire property?          portion you own?
        City                              State              ZIP Code       Condominium or cooperative                      $                         $
                                                                            Manufactured or mobile home
                                                                            Land
                                                                            Investment property
                                                                            Timeshare
                                                                            Other                                           Describe the nature of your ownership interest
                                                                           Who has an interest in the property? Check        (such as fee simple, tenancy by the entireties, or
                                                                           one                                               a life estate), if known.


                                                                                 Debtor 1 only
                                                                                 Debtor 2 only
        County                                                                   Debtor 1 and Debtor 2 only                      Check if this is community property
                                                                                 At least one of the debtors and another
                                                                                                                                 (see instructions)
                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                             Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                  20-42267-mar                      Doc 36              Filed 07/02/20            Entered 07/02/20 14:48:52                   Page 3 of 28
 Debtor 1        Nelson Arnold Sullivan                                                                             Case number (if known)       20-42267-MAR
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Audi                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      A6                                         Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2008                                       Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:             120,000 +             Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                     At least one of the debtors and another
        Note: Subject to lien with IRS.
                                                                Check if this is community property                                    $2,500.00                  $2,500.00
                                                                     (see instructions)



  3.2    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Bronco                                     Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       1994                                       Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:             200,000 +             Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                     At least one of the debtors and another
        Note: Subject to lien with IRS.
                                                                Check if this is community property                                    $1,000.00                  $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes
  4.1    Make:       Sea Ray Dancer                            Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                 Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       1992                                       Debtor 2 only                                                Current value of the     Current value of the
                                                                Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                     At least one of the debtors and another
         VIN SERT4124E292                                       Check if this is community property                                  Unknown                      Unknown
         Note: upon information and                                  (see instructions)

         belief Walstrom Marina had a
         Mechanics lien on the boat, and
         upon information and belief
         sold the boat 10/2018, see
         Statement of Financial Affairs
         #10
         Note: Subject to lien with IRS.



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....



Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 20-42267-mar                Doc 36            Filed 07/02/20               Entered 07/02/20 14:48:52                           Page 4 of 28
 Debtor 1       Nelson Arnold Sullivan                                                              Case number (if known)     20-42267-MAR


                                    Furniture
                                    Note: Subject to lien with IRS.                                                                              $1,000.00


                                    Linens/China/Kitchenware
                                    Note: Subject to lien with IRS.                                                                                  $80.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    TV
                                    Note: Subject to lien with IRS.                                                                                $300.00


                                    Cell Phone
                                    Note: Subject to lien with IRS.                                                                                $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....

                                    Misc. Books
                                    Note: Subject to lien with IRS.                                                                                  $50.00


                                    Misc. Cd's
                                    Note: Subject to lien with IRS.                                                                                  $40.00


                                    Golf Clubs
                                    Note: Subject to lien with IRS.                                                                                  $75.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Cell Phone
                                    Note: Subject to lien with IRS.                                                                                $200.00


                                    Camera
                                    Note: Subject to lien with IRS.                                                                                  $25.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Ruger 9mm; Serial# 325.10507
                                    Note: Subject to lien with IRS.                                                                                $200.00



Official Form 106A/B                                                 Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               20-42267-mar                  Doc 36            Filed 07/02/20        Entered 07/02/20 14:48:52               Page 5 of 28
 Debtor 1          Nelson Arnold Sullivan                                                                                       Case number (if known)    20-42267-MAR


                                            Mossberg 12 Gauge Shot Gun Model 410
                                            Note: Subject to lien with IRS.                                                                                                $200.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Misc. Wearing Apparel
                                            Note: Subject to lien with IRS.                                                                                                $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Watch
                                            Note: Subject to lien with IRS.                                                                                                  $30.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes.       Describe.....



14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes.       Give specific information.....




 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                               $2,600.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                   Cash
                                                                                                                                   Note: Subject
                                                                                                                                   to lien with
                                                                                                                                   IRS.                                    $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                                                Institution name:



Official Form 106A/B                                                                      Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                 20-42267-mar                          Doc 36                 Filed 07/02/20                        Entered 07/02/20 14:48:52            Page 6 of 28
 Debtor 1       Nelson Arnold Sullivan                                                           Case number (if known)    20-42267-MAR


                                      17.1


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                   Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                               % of ownership:

                                         Suburban Paint Co. Inc.
                                         Single shareholder company, no going concern,
                                         misc tools, for values see Schedule B #40 for
                                         values, No A/R, Schedule B #38. Subject to lien
                                         with IRS.                                                     100%          %                         $0.00


                                         Suburban Snow Removal, LLC
                                         Single member LLC, no going concern, business
                                         conducted on cash method basis, estimated Pro
                                         Rata A/R $11,328.00, see Schedule B #38.
                                         NOTE: Debtor uses the same checking account
                                         for Suburban Paint Co., Inc. and Suburban Snow
                                         Removal out of the same Chase Checking
                                         Account ending xxxxx8358. At the time of filing,
                                         the amount in the checking account was
                                         $4,448.54. Debtor has no personal account.
                                         Subject to lien with IRS.                                     100%          %                    $4,448.54


                                         Approved Lodging LLC
                                         Single member LLC no assests, not in good
                                         standing with the State of Michigan since
                                         2/15/2011. See Statement of Financial Affairs
                                         #27. Subject to lien with IRS.                                100%          %                         $0.00


                                         Angel Spirit TeePee Company LLC
                                         Single member LLC, no assets, not in good
                                         standing with the State of Michigan since
                                         5/1/2003.
                                         Note: Subject to lien with IRS.                               100%          %                         $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                         Issuer name:




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
Official Form 106A/B                                                 Schedule A/B: Property                                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               20-42267-mar                  Doc 36            Filed 07/02/20        Entered 07/02/20 14:48:52            Page 7 of 28
 Debtor 1        Nelson Arnold Sullivan                                                                     Case number (if known)      20-42267-MAR
                                        Type of account:                  Institution name:



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...




26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...




27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

                                              Residential Building Licenses - no value
                                              Note: Subject to lien with IRS.                                                                                $0.00


 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

                                                         2020 Pro Rata Tax Refunds
                                                             Note: Subject to lien with IRS.                     Federal/State                           $400.00


                                                         2019 Tax Refunds
                                                             Note: Subject to lien with IRS.                     Federal                               $2,399.00


Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               20-42267-mar                   Doc 36           Filed 07/02/20          Entered 07/02/20 14:48:52                     Page 8 of 28
 Debtor 1        Nelson Arnold Sullivan                                                                                           Case number (if known)        20-42267-MAR

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......




30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes.      Give specific information..




31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:



32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes.      Give specific information..




33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.      Describe each claim.........




34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.      Describe each claim.........




35. Any financial assets you did not already list
     No
     Yes.      Give specific information..




 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $7,447.54


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                20-42267-mar                     Doc 36              Filed 07/02/20                   Entered 07/02/20 14:48:52                                Page 9 of 28
 Debtor 1       Nelson Arnold Sullivan                                                                 Case number (if known)   20-42267-MAR


                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

38. Accounts receivable or commissions you already earned
    No
     Yes.     Describe.....


                                    Estimated Accounts Receivables owed Suburban Snow Removal,
                                    LLC
                                    Note: Subject to lien with IRS.                                                                          $11,328.00


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
     Yes.     Describe.....




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.     Describe.....


                                    Misc. ladders and painting supplies
                                    Note: Subject to lien with IRS.                                                                              $500.00


41. Inventory
     No
     Yes.     Describe.....




42. Interests in partnerships or joint ventures
     No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                    % of ownership:

                                                                                                                          %                          $0.00


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

              No
              Yes.     Describe.....




44. Any business-related property you did not already list
    No
     Yes. Give specific information.........



Official Form 106A/B                                                 Schedule A/B: Property                                                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20        Entered 07/02/20 14:48:52                 Page 10 of 28
 Debtor 1         Nelson Arnold Sullivan                                                                                          Case number (if known)         20-42267-MAR


                                             Plow
                                             Note: Subject to lien with IRS.                                                                                                       $500.00



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................               $12,328.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.
                                                                                                                                                                    Current value of the
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     No
     Yes................


48. Crops—either growing or harvested

     No
     Yes. Give specific information.....


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

     No
     Yes................


50. Farm and fishing supplies, chemicals, and feed

     No
     Yes................


51. Any farm- and commercial fishing-related property you did not already list

     No
     Yes. Give specific information.....



 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                            Schedule A/B: Property                                                                                page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
               20-42267-mar                     Doc 36              Filed 07/02/20                    Entered 07/02/20 14:48:52                                 Page 11 of 28
 Debtor 1         Nelson Arnold Sullivan                                                                                                Case number (if known)   20-42267-MAR

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                            $3,500.00
 57. Part 3: Total personal and household items, line 15                                                       $2,600.00
 58. Part 4: Total financial assets, line 36                                                                   $7,447.54
 59. Part 5: Total business-related property, line 45                                                         $12,328.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $25,875.54              Copy personal property total           $25,875.54

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $25,875.54




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               20-42267-mar                       Doc 36               Filed 07/02/20                     Entered 07/02/20 14:48:52                             Page 12 of 28
 Fill in this information to identify your case:

 Debtor 1                 Nelson Arnold Sullivan
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number           20-42267-MAR
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2008 Audi A6 120,000 + miles                                    $2,500.00                                  $4,000.00     11 U.S.C. § 522(d)(2)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      1994 Ford Bronco 200,000 + miles                                $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(5)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Furniture                                                       $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Linens/China/Kitchenware                                             $80.00                                   $80.00     11 U.S.C. § 522(d)(3)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 6.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      TV                                                                  $300.00                                  $300.00     11 U.S.C. § 522(d)(3)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cell Phone                                                          $200.00                                  $200.00     11 U.S.C. § 522(d)(3)
      Note: Subject to lien with IRS.
      Line from Schedule A/B: 7.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                20-42267-mar                Doc 36            Filed 07/02/20           Entered 07/02/20 14:48:52                    Page 13 of 28
 Debtor 1    Nelson Arnold Sullivan                                                                      Case number (if known)     20-42267-MAR
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc. Books                                                          $50.00                                    $50.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 8.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Cd's                                                           $40.00                                    $40.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 8.2                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Golf Clubs                                                           $75.00                                    $75.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 8.3                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cell Phone                                                          $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 9.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Camera                                                               $25.00                                    $25.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 9.2                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Ruger 9mm; Serial# 325.10507                                        $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 10.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Mossberg 12 Gauge Shot Gun Model                                    $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     410
     Note: Subject to lien with IRS.                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit
     Line from Schedule A/B: 10.2

     Misc. Wearing Apparel                                               $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Watch                                                                $30.00                                    $30.00        11 U.S.C. § 522(d)(4)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 16.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20           Entered 07/02/20 14:48:52                       Page 14 of 28
 Debtor 1    Nelson Arnold Sullivan                                                                      Case number (if known)     20-42267-MAR
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Suburban Snow Removal, LLC                                       $4,448.54                                  $4,448.54        11 U.S.C. § 522(d)(5)
     Single member LLC, no going
     concern, business conducted on                                                        100% of fair market value, up to
                                                                                           any applicable statutory limit
     cash method basis, estimated Pro
     Rata A/R $11,328.00, see Schedule B
     #38.
     NOTE: Debtor uses the same
     checking account for Suburban Paint
     Co., Inc. and Suburban Snow
     Removal out of the same Chase
     Checking Account ending
     xxxxx8358. At the time of filing, the
     amount in the checking account was
     $4,448.54. Debtor has no personal
     account. Subject to lien with IRS.Line
     from Schedule A/B: 19.2

     Federal/State: 2020 Pro Rata Tax                                    $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Refunds
     Note: Subject to lien with IRS.                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit
     Line from Schedule A/B: 28.1

     Estimated Accounts Receivables                                  $11,328.00                                  $7,651.46        11 U.S.C. § 522(d)(5)
     owed Suburban Snow Removal, LLC
     Note: Subject to lien with IRS.                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit
     Line from Schedule A/B: 38.1

     Misc. ladders and painting supplies                                 $500.00                                   $500.00        11 U.S.C. § 522(d)(6)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 40.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Plow                                                                $500.00                                   $500.00        11 U.S.C. § 522(d)(6)
     Note: Subject to lien with IRS.
     Line from Schedule A/B: 44.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20           Entered 07/02/20 14:48:52                       Page 15 of 28
Fill in this information to identify your case:

Debtor 1                      Nelson Arnold Sullivan

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN

Case number               20-42267-MAR                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                  Employed                                   Employed
                                             Employment status
       attach a separate page with                                     Not employed                               Not employed
       information about additional
       employers.                                                  Independent
                                                                   Contractor/Painter/Snow
       Include part-time, seasonal, or       Occupation            Removal
       self-employed work.

       Occupation may include student
       or homemaker, if it applies.
                                             Employer's name

                                             Employer's address



                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      0.00




Official Form 106I
            20-42267-mar                 Doc 36      Filed 07/02/20Schedule I: Your07/02/20
                                                                       Entered     Income   14:48:52                        Page 16 of 28       page 1
Debtor 1   Nelson Arnold Sullivan                                                                Case number (if known)    20-42267-MAR


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      1,892.00         $               0.00
     8b. Interest and dividends                                                           8b.        $          0.00         $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,892.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,892.00 + $             0.00 = $           1,892.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           1,892.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
            20-42267-mar            Doc 36        Filed 07/02/20Schedule I: Your07/02/20
                                                                    Entered     Income   14:48:52                            Page 17 of 28            page 2
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Nelson Arnold Sullivan                                                                                Case No.     20-42267-MAR
                                                                                 Debtor(s)                        Chapter      7


                                     BUSINESS INCOME AND EXPENSES - AMENDED
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
PART A - GROSS BUSINESS INCOME FOR PREVIOUS 6 MONTHS:
          1. Gross Income For 6 Months Prior to Filing:                                                       $          73,772.58
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                   $          12,295.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $                  0.00
          4. Payroll Taxes                                                                                                       0.00
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                               0.00
          7. Other Taxes                                                                                                     2,000.00
          8. Inventory Purchases (Including raw materials)                                                                       0.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                                     0.00
          11. Utilities                                                                                                       353.00
          12. Office Expenses and Supplies                                                                                    128.00
          13. Repairs and Maintenance                                                                                         484.00
          14. Vehicle Expenses                                                                                               1,284.00
          15. Travel and Entertainment                                                                                           0.00
          16. Equipment Rental and Leases                                                                                        0.00
          17. Legal/Accounting/Other Professional Fees                                                                       1,920.00
          18. Insurance                                                                                                       313.00
          19. Employee Benefits (e.g., pension, medical, etc.)                                                                   0.00
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL
          Fees                                                                                     326
          Contracted Services                                                                      2000
          Purchases                                                                                923
          Rent Expenses                                                                            672

          22. Total Monthly Expenses (Add items 3-21)                                                                               $          10,403.00
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                             $            1,892.00



Note: Income Combined with Suburban Snow Removal, LLC and Suburban Paint, Inc.; Federal and State Withholding taxes estimated.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20      Entered 07/02/20 14:48:52                    Page 18 of 28
Fill in this information to identify your case:

Debtor 1                Nelson Arnold Sullivan                                                             Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                            A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN                                           MM / DD / YYYY

Case number           20-42267-MAR
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Daughter                             9                  Yes
                                                                                                                                           No
                                                                                   Son                                  12                 Yes
                                                                                                                                           No
                                                                                   Daughter                             17                 Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,000.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             100.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           20-42267-mar              Doc 36             Filed 07/02/20             Entered 07/02/20 14:48:52                      Page 19 of 28
Debtor 1     Nelson Arnold Sullivan                                                                    Case number (if known)      20-42267-MAR

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  15.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 250.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                700.00
8.    Childcare and children’s education costs                                                 8. $                                                 76.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                 200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  574.00
      15c. Vehicle insurance                                                               15c. $                                                  200.23
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                 500.00
19.   Other payments you make to support others who do not live with you.                         $                                                  0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,715.23
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,715.23
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1,892.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,715.23

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,823.23

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here: Debtor's mother helps with expenses.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         20-42267-mar                 Doc 36          Filed 07/02/20              Entered 07/02/20 14:48:52                         Page 20 of 28
 Fill in this information to identify your case:

 Debtor 1                  Nelson Arnold Sullivan
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number           20-42267-MAR
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        6693 Langtoft                                            From-To:                       Same as Debtor 1                                     Same as Debtor 1
        West Bloomfield, MI 48324                                2003-2016                                                                        From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $17,638.50            Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                 2/18/2020         bonuses, tips
                                                       Operating a business                                            Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                20-42267-mar                Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                      Page 21 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)   20-42267-MAR


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,              Gross $58,676.00               Wages, commissions,
 (January 1 to December 31, 2019 )                 bonuses, tips                           Net: 4,635.00           bonuses, tips
                                                       Operating a business                                            Operating a business
                                                                                    Contracting Services:
                                                                                                 $4,700.00
 For the calendar year before that:                   Wages, commissions,               Gross $41,879.00              Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                           Net: $3,373.00          bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                      Page 22 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)   20-42267-MAR


       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Terra Doherty                                             Monthly                          $310.00                 $0.00     Child Support
       46550 Geddes Road
       Canton, MI 48187

       Elizabeth Sullivan                                        Monthly                          $620.00                 $0.00     Child Support
       1212 Barneswood Lane
       Rochester Hills, MI 48306


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       A&A North American Financial,                             Civil / Collection         48th District Court                        Pending
       LLC v Nelson Sullivan                                                                4280 Telegraph Road                        On appeal
       14-30134-GC7                                                                                                                    Concluded

                                                                                                                                    Judgment for Plaintiff

       Midland Funding LLC v Nelson                              Civil / Collection         48th District Court                        Pending
       Sullivan                                                                             4280 Telegraph Road                        On appeal
       14-30399-GC7                                                                                                                    Concluded

                                                                                                                                    Judgment for Plaintiff

       PNC Bank, NA v Nelson Sullivan                            Civil / Collection         48th District Court                        Pending
       14-30990-GC7                                                                         4280 Telegraph Road                        On appeal
                                                                                                                                       Concluded

                                                                                                                                    Judgment for Plaintiff




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                     Page 23 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)    20-42267-MAR


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                     Value of the
                                                                                                                                                          property
                                                                 Explain what happened
       Walstrom Marina                                           1992 Sea Ray Dancer VIN SERT4124E292                         10/2018                    Unknown
       501 E Bay St
       Harbor Springs, MI 49749                                      Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                       Page 24 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)    20-42267-MAR


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Summit Financial Education                                    Credit Counseling                                        2/11/2020                      $14.95
       7651 W. August Moon Place
       Tucson, AZ 85743
       www.summit fe


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Jean Sullivan                                                 2008 Lincoln MKZ                           $900.00                         8/2018
       6160 N. Territorial
       Dexter, MI 48130

       Mother


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               20-42267-mar                 Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                      Page 25 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                           Case number (if known)   20-42267-MAR


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Suburban Snow Removal, LLC                                    Chase Bank                                 Chase Business Checking Account $4,558.54
                                                                                                                ending in 8358. Note: Subject to lien
       4075 Green Lake Road                                                                                     with IRS.
       West Bloomfield, MI 48324

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20               Entered 07/02/20 14:48:52                      Page 26 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)   20-42267-MAR


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                       Nature of the case                       Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Suburban Paint Company Inc                                Painting                                        EIN:         Unknown
       4075 Green Lake Road
       West Bloomfield, MI 48324                                                                                 From-To      1993 - Present

       Suburban Snow Removal, LLC                                Snow Removal                                    EIN:         XX-XXXXXXX
       4075 Green Lake Road
       West Bloomfield, MI 48324                                                                                 From-To      2005 - Present

       Approved Lodging LLC                                      No business since 2/15/2011                     EIN:         Unknown
       3145 Packard Rd.
       Ann Arbor, MI 48701                                       Unknown                                         From-To      6/16/2006-2/15/2011

       Angel Spirit TeePee Company, LLC                          No business since 5/1/2003                      EIN:         Unknown
       4075 Green Lake Rd.
       West Bloomfield, MI 48324                                 Unknown                                         From-To      12/29/1998-5/1/2003


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-42267-mar                   Doc 36           Filed 07/02/20               Entered 07/02/20 14:48:52                  Page 27 of 28
 Debtor 1      Nelson Arnold Sullivan                                                                      Case number (if known)   20-42267-MAR



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Nelson Arnold Sullivan
 Nelson Arnold Sullivan                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date     July 2, 2020                                                   Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              20-42267-mar                  Doc 36            Filed 07/02/20            Entered 07/02/20 14:48:52                    Page 28 of 28
